Citation Nr: 0525928	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for 
hypertensive cardiovascular disease, pulmonary tuberculosis 
(PTB), deafness, arthritis, hemorrhoids, lumbar injury, and a 
left elbow disorder. 


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

It appears that the appellant had recognized guerilla service 
from March 15, 1943, to December 27, 1944, and was in missing 
status during the period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues were denied by the Board in a September 2002 decision.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2004 Order, the Court vacated the Board's September 
2002 decision and remanded this case back to the Board.  The 
Board then remanded this case in October 2004 for further 
development.  

It appears that the RO has been processing an appeal from a 
January 2002 rating decision which denied service connection 
for an inguinal hernia.  The claims file includes notations 
that a separate file was created at the RO to process that 
appeal while the issues listed on the first page of this 
decision were appealed to the Court.  The claims file now 
before the Board does not include a certification of appeal 
of the hernia issue or any other documentation showing that 
it is in appellate status at this time.  Accordingly, the 
hernia issue is not addressed in the present decision.  If an 
appeal is completed and certified on that issue, it will be 
addressed in a future Board decision. 


FINDINGS OF FACT

1.  By rating decision in November 1969, it was determined 
that service connection for hypertensive cardiovascular 
disease, PTB, deafness, arthritis, hemorrhoids, lumbar 
injury, and a left elbow disorder was not warranted, and a 
notice of disagreement was not received to initiate an appeal 
from this decision. 

2.  Evidence added to the record since the November 1969 
rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder.




CONCLUSIONS OF LAW

1.  The November 1969 rating decision which denied 
entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the November 1969 rating decision 
is not new and material, and the appellant's claims of 
entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder have 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
2001, July 2004, and October 2004 RO letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
October 2004 RO letter pursuant to October 2004 Board remand 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2001 and July 2004 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  The October 2004 
VCAA letter expressly informed the veteran to submit any 
evidence in his possession.  The veteran has thus been 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in March 
1999 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2001, July 2004, 
and October 2004 RO letters regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran submitted new evidence, while his claim was on 
appeal, indicating he understood his rights to produce 
evidence.  The veteran also specifically indicated that he 
had no additional evidence in a letter received in September 
2004 in response to the July 2004 RO letter.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records including a 
VA examination.  Since the appellant was afforded a VA 
examination with opinion in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  In 
April 2004 the United States Court of Appeals for the 
Veterans Claims vacated the September 2002 Board decision 
because it held the veteran had not been fully notified of 
his rights under the VCAA.  Specifically the Court held that 
the VA had failed to inform the veteran of what evidence is 
provided by which party.  The July 2004 RO letter gave the 
veteran another opportunity to present evidence and he stated 
in a letter received in September 2004 that he had no 
additional evidence to submit on his case.  The RO sent 
another letter in October 2004 reflecting what evidence was 
needed to be submitted by which party.  The veteran did not 
respond to the October 2004 letter.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The record reflects that the claims of entitlement to service 
connection for hypertensive cardiovascular disease, PTB, 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder were originally denied in a November 1969 
rating decision.  The cardiac claim was denied on the basis 
that it pre-existed service and was not aggravated therein.  
The remaining claims were denied on the basis that they were 
not shown in service or within an applicable presumptive 
period. The appellant was furnished notice of that 
determination; however, he did not file a timely notice of 
disagreement and the November 1969 rating decision became 
final. 38 U.S.C.A. § 7105(c).  Nevertheless, a claim which is 
the subject of a prior final determination will be reopened 
and the prior disposition reviewed if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  
Although the RO initially found that no new and material 
evidence had been received to reopen the claim, in the March 
2000 statement of the case and October 2000 supplemental 
statement of the case (during the course of this appeal), the 
RO did find that new and material evidence had been received 
to reopen the claim with respect to the issues of 
hypertensive cardiovascular disease, PTB, and left elbow 
disorder. However, the RO proceeded to deny the underlying 
service connection claims on the merits.  Although the 
Regional Office may have determined that new and material 
evidence was received to reopen these claims, the Board is 
not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended. See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

At the time of the November 1969 rating decision, the 
evidence of record included the appellant's service records, 
affidavits from individuals who claimed to have served with 
the appellant, and a report of a VA examination.

The service records include a Medical Certificate from C. A. 
Broce which notes findings of cardiac enlargement, dyspnea on 
exertion, and "general debility: loss of weight."  This 
Medical Certificate also reflects a diagnosis of "cardiac 
enlargement: general debility" and a recommendation that the 
appellant have sick leave for one month.  A United States 
Forces in the Philippines, General Order 136, notes that the 
appellant was reverted to inactive status because he was 
found physically unfit for further military service due to 
sickness contracted in line of duty.  A September 1945 report 
of physical examination notes that the appellant reported 
that, to the best of his knowledge, he was sound and well.  
This examination report also shows findings of measles and a 
dislocated left elbow, reflects that the appellant was 
otherwise normal, and notes that he was physically fit.  
Additionally, an April 1946 Affidavit for Philippine Army 
Personnel notes that, although the appellant had been treated 
for general debility, he had not incurred any permanent 
disabilities.

Affidavits from the appellants former service members, dated 
in December 1968, essentially state that the appellant 
sustained a fracture of the left elbow and a back injury 
during an enemy encounter in service and, because of these 
injuries, he began to lose weight.

An October 1969 report of VA examination includes diagnoses 
of hypertensive cardiovascular disease, chronic dislocation 
anterior head of left radius, partial bilateral deafness, 
external hemorrhoid, hypertrophic degenerative arthritis of 
the lumbar spine, unstable lumbar spine, and PTB.  The 
examiner notes that the appellant provided a history relating 
some of these disorders to service.

In addition to duplicate copies of some of the evidence 
described above, the claims file includes medical evidence 
which had not been presented for consideration in the 
November 1969 rating decision.  This evidence consists of 
private treatment records dated from 1985 to 2000 and 
statements from a private physician dated in July 1998, April 
2000, and August 2000.  In addition, the appellant has 
submitted various statements which essentially repeat his 
prior statements with regard to the nature and etiology of 
his claimed disorders.

Private treatment records from Bacolod Sanitarium and 
Hospital, dated from April 1985 to August 2000, include 
findings of minimal PTB and arteriosclerosis upon X-ray 
testing in April 1985.  These findings are also noted upon X- 
ray testing in December 1990 and May 1991.  These records 
include evidence of an April 1985 admission for indirect 
inguinal hernia and a January 1990 admission for hypertensive 
vascular disease and electrolyte imbalance.

A July 1998 letter from L. L. Lastimoso, M.D., a physician at 
Bacolod Sanitarium and Hospital, states that the appellant 
had been under long-term treatment for hypertensive cardio- 
vascular disease and PTB.  An April 2000 Certification from 
Dr. Lastimoso states that the appellant was treated for 
hypertensive cardiovascular disease, chronic bronchitis, and 
PTD in 1973.  Since 1973, the appellant had sought 
consultations and admission due to chronic cough and elevated 
blood pressure.  This Certification states that the appellant 
was hospitalized for transient ischemic attack in November 
1978, a 1990 chest X-ray showed minimal fibronodular 
infiltrates in the left upper lung as well as thickened and 
confluent markings in both lower lungs, and a 1991 chest X- 
ray showed fibro-calcific infiltrates in the left upper lung.  
Dr. Lastimoso also reports that the appellant had been 
suffering from easy fatigability, chronic cough, and on and 
off difficulty with breathing for several years.  
Additionally, an August 2000 letter from Dr. Lastimoso states 
that the appellant was complaining of recurrent left elbow 
pain because of an injury sustained 55 years previously which 
resulted in a dislocation of the head of the radius.  It is 
noted that an August 2000 X-ray examination of the left elbow 
revealed an anterior dislocation of the head of the radius.  
A copy of this X-ray study is contained in the claims file.

In reviewing the newly submitted medical evidence of record, 
the Board notes that the RO previously made reference to 
current hypertensive cardiovascular disease, chronic 
dislocation anterior head of left radius, partial bilateral 
deafness, external hemorrhoid, hypertrophic degenerative 
arthritis of the lumbar spine, unstable lumbar spine, and PTB 
but found no causal connection between such disorders and 
service.  Similarly, the newly received evidence, 
particularly the statements from Dr. Lastimoso, suggest the 
presence of current hypertensive cardiovascular disease, PTB, 
and left elbow impairment but contain no commentary as to a 
relationship between these disorders and service.  The August 
2000 statement from Dr. Lastimoso reflects that the appellant 
reported a history of left elbow injury during service 55 
years previously.  In this regard, the Court has determined 
that an examiner's recitation of an appellant's reported 
history of a disorder does not constitute competent medical 
evidence in support of a claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  With respect to the remaining issues 
on appeal, the Board notes that the newly submitted evidence 
is negative for complaints or findings of deafness, 
arthritis, hemorrhoids, or lumbar injury. Accordingly, upon 
consideration of the foregoing, the Board finds that the 
newly submitted medical evidence does not bear directly and 
substantially on the question of whether current disabilities 
characterized as hypertensive cardiovascular disease, PTB, 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder are related to service.  Thus, this evidence, 
while new, cannot be deemed "material" for purposes of 
reopening the appellant's claims.

As to the various statements submitted by the appellant 
himself, he has not demonstrated he has medical training, 
expertise, or credentials that would qualify him to render a 
competent opinions regarding medical causation.  Therefore, 
his lay opinions in the submissions do not constitute 
competent medical evidence and cannot be deemed "material" 
for purposes of reopening his claims.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of new and 
material evidence, the claims may not be reopened.

The Board's September 2002 decision (since vacated by the 
Court) was based upon the evidence discussed above.  Since 
September 2002, the veteran has provided an additional 
statement that he believes his hernia is linked to his active 
service, a duplicate copy of his Chronological Record of 
Activities during service, some duplicative medical records 
reflecting current disabilities, some other medical records 
reflecting current disabilities, and a letter received in 
September 2004 reflecting that he had no further evidence to 
submit.  The veteran's letter received in September 2004 was 
in response to the RO's letter in July 2004 requesting any 
additional evidence.  The veteran was also sent an additional 
letter in October 2004 clarifying what evidence is the VA's 
responsibility to obtain and what the veteran is required to 
produce.  The veteran did not respond to this second letter.

The Board finds that the veteran has been notified of what 
evidence is needed to succeed on his claim.  However, the 
evidence currently of record still fails to suggest a link 
between service and a present disability or aggravation 
during service, in the case of the veteran's cardiac 
disability.  The evidence submitted since the September 2002 
Board denial is cumulative of evidence at the time of the 
November 1969 denial, additional evidence of his current 
disabilities, or lay opinions of the veteran who has not been 
shown to be competent to render a medical opinion.  For the 
reasons discussed above, this evidence is not new and 
material.       

In sum, the Board is unable to find that the evidence 
received since the November 1969 rating decision is, either 
by itself or in connection with evidence already of record, 
so significant that it must be considered to fairly decide 
the merits of the appellant's claims.  Such evidence is 
therefore not new and material.  38 C.F.R. § 3.156.  The 
appellant's claims have not been reopened. 38 U.S.C.A. § 
5108.


ORDER

As new and material evidence has not been received, the 
veteran's claims of service connection for hypertensive 
cardiovascular disease, pulmonary tuberculosis (PTB), 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder have not been reopened.  The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


